DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Brouwer in view of Rice fails to teach or suggest a sensor configured to detect an object by transmitting and receiving a detection signal through one or more regions of the plurality of regions of the shield, wherein the shield is movable with respect to the sensor; an actuator configured to move the shield with respect to the sensor; and a controller configured to, if a foreign body is present in a signal transmission region of the shield placed side- by-side with the sensor among the plurality of regions of the shield, output a cleaning control signal to spray a cleaning liquid to the signal transmission region of the shield placed side-by-side with the sensor among the plurality of regions of the shield and output a moving control signal to move a signal non-transmission region of the shield placed non-side-by-side with the sensor among the plurality of regions of the shield to a position of the signal transmission region so that the signal non-transmission region of the shield placed non-side-by-side with the sensor is moved to be placed side-by-side with the sensor.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711